OPINION — AG — ** OBLIGATION BONDS — TAX LEVY — PAYMENT ** TO THE EXTENT THE CENTRAL BUSINESS DISTRICT REDEVELOPMENT ACT FOUND AT 11 Ohio St. 40-101 [11-40-101] PURPORTS TO AUTHORIZE MUNICIPALITIES TO ISSUE "SPECIAL OBLIGATION BONDS" WHICH ARE A SPECIES OF REVENUE BONDS IT IS UNCONSTITUTIONAL AS ARTICLE X, SECTION 26, ARTICLE X, SECTION 27 PROVIDE THE SOLE AND EXCLUSIVE METHOD FOR MUNICIPALITIES TO INCUR DEBT. THESE SECTIONS OF THE CONSTITUTION ONLY AUTHORIZE MUNICIPALITIES TO INCUR GENERAL OBLIGATION DEBT SUPPORTED BY A TAX LEVIED FOR THAT PURPOSE. THIS OPINION DOES NOT APPLY TO REVENUE BONDS ISSUED BY PUBLIC TRUSTS NOR TO OTHER OBLIGATIONS ISSUED BY MUNICIPALITIES AND SPECIFICALLY AUTHORIZED BY OTHER PROVISIONS OF THE OKLAHOMA CONSTITUTION. (SELF LIQUIDATING DEBT, FULL FAITH AND CREDIT OF THE STATE, SPECIAL FUND DOCTRINE) CITE: 11 Ohio St. 40-101 [11-40-101], 11 Ohio St. 104 [11-104], 11 Ohio St. 106 [11-106], 11 Ohio St. 107 [11-107], 11 Ohio St. 108 [11-108], 11 Ohio St. 112 [11-112], ARTICLE X, SECTION 9(C) ARTICLE X, SECTION 9A, ARTICLE X, SECTION 9B, ARTICLE X, SECTION 10, ARTICLE X, SECTION 10A, ARTICLE X, SECTION 26 (THOMAS L. SPENCER) == SEE OPINION NO. 88-603 (1988) ==